
	

114 HRES 128 IH: Recognizing the significance of the Greensboro Four Sit In.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Ms. Adams (for herself, Mr. Walker, Mr. Butterfield, Mr. Gutiérrez, Mr. Bishop of Georgia, Ms. Hahn, Ms. Jackson Lee, Mr. Carson of Indiana, Mr. Wilson of South Carolina, Mrs. Beatty, Mr. Lewis, Mrs. Ellmers of North Carolina, Mr. Ellison, Mrs. Watson Coleman, Mr. Cleaver, Ms. Clarke of New York, Ms. Fudge, Mr. Hastings, Ms. Brown of Florida, Mr. Cohen, Ms. Norton, Mr. Nadler, Mr. Danny K. Davis of Illinois, Mr. Vargas, Mr. Price of North Carolina, Mrs. Carolyn B. Maloney of New York, Mr. Van Hollen, Mr. Cummings, Mr. Conyers, Mr. Beyer, Mr. Clay, Mr. Ted Lieu of California, Mr. David Scott of Georgia, Mr. Carney, Ms. Eddie Bernice Johnson of Texas, Mr. Norcross, Mr. Rush, Mr. Smith of Washington, Mr. Connolly, Ms. Matsui, Ms. Kaptur, Mr. Fattah, Mr. Brady of Pennsylvania, Mr. Honda, Mr. Capuano, Mr. Clyburn, Mr. Johnson of Georgia, Mr. Scott of Virginia, Mr. McGovern, Ms. Edwards, Mr. Larson of Connecticut, Ms. McCollum, Mr. Kind, Mr. Crowley, Mr. Sarbanes, Mr. Becerra, Ms. Brownley of California, Mr. Hudson, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the significance of the Greensboro Four Sit In.
	
	
 Whereas Joseph McNeil, Jibreel Khazan (formerly Ezell Blair, Jr.), Franklin McCain, and David Richmond are the members of the Greensboro Four;
 Whereas the Greensboro Four attended North Carolina Agricultural and Technical State University; Whereas the Greensboro Four were refused service at the F.W. Woolworth cafeteria in Greensboro, North Carolina on February 1, 1960;
 Whereas the Greensboro Four ignited a movement to challenge racial inequality throughout the South; Whereas the Greensboro Four were joined by female students from Bennett College and Greensboro Women’s College;
 Whereas the sit-ins spread nationwide with over 700,000 people participating, including students, clergymen, and citizens, both White and Black;
 Whereas the protests resulted in more than 3,000 arrests; Whereas the Greensboro Four remained peaceful throughout the 6 month sit-in; and
 Whereas the Woolworth Lunch Counter was integrated on July 26, 1960: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the significance of the Greensboro Four and to acknowledge their contribution to the revitalization the Civil Rights Movement, and recognizes the significance of the Greensboro Four as a catalyst for the mobilization of college students in the civil rights movement coalescing in the formation of the Student Non-Violent Coordinating Committee (SNCC);
 (2)recognizes that ethnic and racial diversity of the United States enriches and strengthens the Nation; and
 (3)encourages all States to include in their year-round educational curriculum the history and contributions of the Greensboro Four in North Carolina, and the country as a whole.
			
